Citation Nr: 0619639	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran requested that he be afforded a hearing before a 
Veterans Law Judge at the RO.  The veteran failed to report 
for a hearing scheduled for June 7, 2006.  Accordingly, the 
Board finds that the request for a hearing is withdrawn.  
38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has an obligation to notify the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he is to provide 
and what part VA will attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must also advise 
the veteran to submit evidence he has in his possession that 
is pertinent to his claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. That duty includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

The Board notes that the most recent VA examination for the 
purpose of determining the veteran's competency was conducted 
in April 2004.  Thereafter, apparently in July 2004, a VA 
field examiner visited with the veteran, his sister, and his 
mother.  The field examiner recommended that, based upon 
information obtained from the veteran's sister, the veteran 
be scheduled for another VA examination.

The Board finds that the record is incomplete and a fair 
adjudication of the veteran's claim cannot be undertaken at 
this time.  The last objective medical evidence of record is 
dated in April 2004 and a VA field examiner thereafter 
recommended that he be accorded another examination to 
determine his competency.  Further, the last field 
examination of record was apparently completed in July 2004, 
at which time the field examiner noted that a twelve-month 
diary should be established in this case since the veteran 
was still under supervised direct pay.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The veteran 
should be specifically told of the 
information or evidence he should submit 
and of the information or evidence that 
VA will obtain with respect to his claim 
regarding his competency to handle VA 
funds.  Among other things, the veteran 
should be told to submit any pertinent 
evidence in his possession.

2.  The RO should contact the veteran and 
ask that he identify any source of 
psychiatric treatment since April 2004.  
The RO should obtain records from all 
sources of treatment identified by the 
veteran that have not been previously 
secured.

3.  The report or reports of any VA field 
examinations completed since July 2004 
should be obtained and added to the 
claims folder.  If no field examination 
has been conducted since July 2004, a new 
field examination should be completed.

4.  When the report or reports of any VA 
field examinations completed since July 
2004 have been added to the claims 
folder, the veteran should be scheduled 
for an examination to determine whether 
he is competent for VA purposes.  The 
claims file should be made available to 
and be reviewed by the examiner.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran has the mental capacity to manage 
his own funds, including disbursement of 
funds without limitations.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case that addresses all of the 
evidence added to the record, if any, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


